DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) and Species of FIGS. 1-7 without traverse, and claims 1-7 read on the elected Group and Species in the reply filed on 11/14/2022 is acknowledged.  All other claims 10-120 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the layers are patterned in self-alignment” is unclear and indefinite as to which layers are “the layers are patterned in self-alignment” because line 5 of claim 1 recites “a plurality of layers” which can be 2 or more. However, “the layers” can be a subset of “the plurality of layers” or “the totality of “the plurality of layers”. For examination purpose, the examiner will consider “the layers are patterned in self-alignment” to mean “the plurality of layers are patterned in self-alignment”.
Claim 7 recites “substrate belongs” is unclear and indefinite what is “belong” that is “substrate belong”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4 and 6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kim et al. 20060186446.

    PNG
    media_image1.png
    827
    522
    media_image1.png
    Greyscale

Regarding claim 1, fig. 12 of Kim discloses a semiconductor memory comprising: 
a plurality of stripe-like active areas  102b formed by stacking, in a direction perpendicular to a substrate 100, a plurality of layers extending parallel to the substrate;
a first gate electrode (left 114 – fig. 9) formed on first side surfaces of the active areas (fig. 9), the first side surfaces being perpendicular to the substrate (see fig. 9 showing process of forming); 
a second gate electrode (right 114 – fig. 9) formed on second side surfaces of the active areas, the second side surfaces being perpendicular to the substrate; and 
wherein the layers are patterned in self-alignment with each other (see fig. 6A showing 102a are self-alignment from top to bottom), intersections of the active areas and the first gate electrode form a plurality of memory cells, and the plurality of memory cells in an intersecting plane (vertical plane defined by 114) share the first gate electrode 114 (left). 

Regarding claim 2, par [0036] of Kim discloses wherein the first and second gate electrodes are formed by one layer. 

Regarding claim 3. Fig. 12A of Kim discloses wherein the first and second gate electrodes are connected to interconnections (120s) and driven independently of each other (since there are two 120s, one for each gate). 

Regarding claim 4, fig. 9A of Kim discloses wherein the second gate electrode is formed parallel to the active areas (side surfaces of active areas which are vertical are parallel with 114 running vertically down), and shared by the plurality of memory cells in a plane parallel to the active areas and perpendicular to the substrate. 
Regarding claim 6, par [0030] Kim discloses wherein the active areas are made of single-crystal silicon (silicon layers which is implied as single as it is not poly silicon). 

Claim 5 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kim in view of Forbes et al. 20030042527.
Regarding claim 5, Kim discloses claim 1, but does not disclose wherein a transistor of each of the memory cells is a transistor of depletion type. 
However, Forbes disclose of a transistor of depletion type Flash memory in order that the device works in the depletion mode and thus is normally on or conducts under zero or negative applied gate voltages.
In view of such teaching, it would have been obvious to form a memory of Kim wherein a transistor of each of the memory cells is a transistor of depletion type such as taught by Forbes in order that the device works in the depletion mode and thus is normally on or conducts under zero or negative applied gate voltages.

Claim 7 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kim in view Cho et al. 20060186483.
Regarding claim 7, Kim discloses claim 1, but does not disclose further comprising layer selection gate transistors to select each layer to which a group of active areas, among other active areas, in a plane parallel to the substrate belongs. 
However, fig. 7A and par [0093] of Cho disclose memory cells and further comprising layer selection gate transistors to select each layer to which a group of active areas, among other active areas, in a plane parallel to the substrate belongs.
In view of such teaching, it would have been obvious to forma memory of Kim further comprising layer selection gate transistors to select each layer to which a group of active areas, among other active areas, in a plane parallel to the substrate belongs such as taught by Cho in order be able make memory selection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANFI SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/lnterviewpractlce.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829